Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 1 of 29            FILED
                                                                  2019 Mar-04 PM 04:02
                                                                  U.S. DISTRICT COURT
                                                                      N.D. OF ALABAMA
                                                          DOCUMENT 1
                                                                                                             ELECTRONICALLY FILED
                    Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 2 of 29 4:18 PM
                                                                              2/8/2019
                                                                                                                11-CV-2019-900100.00
State of Alabama                                                                              Case Number: CIRCUIT COURT OF
                                             COVER SHEET                                                 CALHOUN COUNTY, ALABAMA
Unified Judicial System
                                       CIRCUIT COURT - CIVIL CASE                             11-CV-2019-900100.00
                                                                                                     KIM MCCARSON, CLERK
                                        (Not For Domestic Relations Cases)                    Date of Filing:            Judge Code:
Form ARCiv-93      Rev. 9/18
                                                                                              02/08/2019

                                                 GENERAL INFORMATION
                                  IN THE CIRCUIT COURT OF CALHOUN COUNTY, ALABAMA
                                           JANICE F. BETTS v. O'CHARLEY'S, LLC

First Plaintiff:       Business          Individual             First Defendant:         Business                Individual
                       Government        Other                                           Government              Other

NATURE OF SUIT: Select primary cause of action, by checking box (check only one) that best characterizes your action:

TORTS: PERSONAL INJURY                                 OTHER CIVIL FILINGS (cont'd)
     WDEA - Wrongful Death                                    MSXX - Birth/Death Certificate Modification/Bond Forfeiture Appeal/
     TONG - Negligence: General                                      Enforcement of Agency Subpoena/Petition to Preserve

     TOMV - Negligence: Motor Vehicle                         CVRT - Civil Rights
     TOWA - Wantonness                                        COND - Condemnation/Eminent Domain/Right-of-Way
     TOPL - Product Liability/AEMLD                           CTMP - Contempt of Court
     TOMM - Malpractice-Medical                               CONT - Contract/Ejectment/Writ of Seizure
     TOLM - Malpractice-Legal                                 TOCN - Conversion
     TOOM - Malpractice-Other                                 EQND - Equity Non-Damages Actions/Declaratory Judgment/
     TBFM - Fraud/Bad Faith/Misrepresentation                        Injunction Election Contest/Quiet Title/Sale For Division

     TOXX - Other:                                            CVUD - Eviction Appeal/Unlawful Detainer
                                                              FORJ - Foreign Judgment
TORTS: PERSONAL INJURY                                        FORF - Fruits of Crime Forfeiture
     TOPE - Personal Property                                 MSHC - Habeas Corpus/Extraordinary Writ/Mandamus/Prohibition
     TORE - Real Properly                                     PFAB - Protection From Abuse
                                                              EPFA - Elder Protection From Abuse
OTHER CIVIL FILINGS
                                                              FELA - Railroad/Seaman (FELA)
     ABAN - Abandoned Automobile
                                                              RPRO - Real Property
     ACCT - Account & Nonmortgage
                                                              WTEG - Will/Trust/Estate/Guardianship/Conservatorship
     APAA - Administrative Agency Appeal
                                                              COMP - Workers’ Compensation
     ADPA - Administrative Procedure Act
                                                              CVXX - Miscellaneous Circuit Civil Case
     ANPS - Adults in Need of Protective Services

ORIGIN:      F       INITIAL FILING                      A       APPEAL FROM                               O       OTHER
                                                                 DISTRICT COURT

             R       REMANDED                            T       TRANSFERRED FROM
                                                                 OTHER CIRCUIT COURT

                                                                      Note: Checking "Yes" does not constitute a demand for a
HAS JURY TRIAL BEEN DEMANDED?                    YES     NO           jury trial. (See Rules 38 and 39, Ala.R.Civ.P, for procedure)


RELIEF REQUESTED:                       MONETARY AWARD REQUESTED                    NO MONETARY AWARD REQUESTED

ATTORNEY CODE:
        ELR004                                    2/8/2019 4:18:31 PM                                   /s/ W. ROPER ELROD
                                             Date                                              Signature of Attorney/Party filing this form


MEDIATION REQUESTED:                             YES    NO      UNDECIDED

Election to Proceed under the Alabama Rules for Expedited Civil Actions:                       YES      NO
                          DOCUMENT 2
                                                       ELECTRONICALLY FILED
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 3 2/8/2019
                                                          of 29 4:18 PM
                                                        11-CV-2019-900100.00
                                                        CIRCUIT COURT OF
                                                    CALHOUN COUNTY, ALABAMA
                                                      KIM MCCARSON, CLERK
                          DOCUMENT 2
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 4 of 29
                          DOCUMENT 2
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 5 of 29
                          DOCUMENT 2
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 6 of 29
                          DOCUMENT 2
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 7 of 29
                          DOCUMENT 2
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 8 of 29
                          DOCUMENT 2
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 9 of 29
                          DOCUMENT 2
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 10 of 29
                          DOCUMENT 2
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 11 of 29
                          DOCUMENT 2
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 12 of 29
                          DOCUMENT 2
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 13 of 29
                          DOCUMENT 2
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 14 of 29
                          DOCUMENT 2
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 15 of 29
                          DOCUMENT 2
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 16 of 29
                          DOCUMENT 2
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 17 of 29
                          DOCUMENT 2
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 18 of 29
                          DOCUMENT 2
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 19 of 29
                          DOCUMENT 2
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 20 of 29
                          DOCUMENT 2
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 21 of 29
                          DOCUMENT 2
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 22 of 29
                          DOCUMENT 2
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 23 of 29
            Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 24 of 29


                                       AlaFile E-Notice




                                                                          11-CV-2019-900100.00


To: W. ROPER ELROD
    wrelrod27@gmail.com




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF CALHOUN COUNTY, ALABAMA

                               JANICE F. BETTS V. O'CHARLEY'S, LLC
                                      11-CV-2019-900100.00

                       The following complaint was FILED on 2/8/2019 4:18:46 PM




     Notice Date:    2/8/2019 4:18:46 PM




                                                                            KIM MCCARSON
                                                                      CIRCUIT COURT CLERK
                                                                  CALHOUN COUNTY, ALABAMA
                                                                       25 WEST 11TH STREET
                                                                         ANNISTON, AL, 36201

                                                                                 256-231-1750
                                                                     Kim.McCarson@alacourt.gov
            Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 25 of 29


                                       AlaFile E-Notice




                                                                          11-CV-2019-900100.00


To: O'CHARLEY'S, LLC
    C/O C T CORP. SYSTEM
    2 N. JACKSON ST. STE 605
    MONTGOMERY, AL, 36104




                    NOTICE OF ELECTRONIC FILING
                     IN THE CIRCUIT COURT OF CALHOUN COUNTY, ALABAMA

                               JANICE F. BETTS V. O'CHARLEY'S, LLC
                                      11-CV-2019-900100.00

                       The following complaint was FILED on 2/8/2019 4:18:46 PM




     Notice Date:    2/8/2019 4:18:46 PM




                                                                            KIM MCCARSON
                                                                      CIRCUIT COURT CLERK
                                                                  CALHOUN COUNTY, ALABAMA
                                                                       25 WEST 11TH STREET
                                                                         ANNISTON, AL, 36201

                                                                                 256-231-1750
                                                                     Kim.McCarson@alacourt.gov
                   Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 26 of 29
State of Alabama                                                                                       Court Case Number
Unified Judicial System
                                                      SUMMONS
                                                                                                       11-CV-2019-900100.00
Form C-34 Rev. 4/2017                                  - CIVIL -
                                 IN THE CIRCUIT COURT OF CALHOUN COUNTY, ALABAMA
                                          JANICE F. BETTS V. O'CHARLEY'S, LLC
  NOTICE TO:        O'CHARLEY'S, LLC, C/O C T CORP. SYSTEM 2 N. JACKSON ST. STE 605, MONTGOMERY, AL 36104

                                                                (Name and Address of Defendant)
  THE COMPLAINT OR OTHER DOCUMENT WHICH IS ATTACHED TO THIS SUMMONS IS IMPORTANT, AND YOU MUST
  TAKE IMMEDIATE ACTION TO PROTECT YOUR RIGHTS. YOU OR YOUR ATTORNEY ARE REQUIRED TO FILE THE
  ORIGINAL OF YOUR WRITTEN ANSWER, EITHER ADMITTING OR DENYING EACH ALLEGATION IN THE COMPLAINT OR
  OTHER DOCUMENT, WITH THE CLERK OF THIS COURT. A COPY OF YOUR ANSWER MUST BE MAILED OR HAND
  DELIVERED BY YOU OR YOUR ATTORNEY TO THE PLAINTIFF(S) OR ATTORNEY(S) OF THE PLAINTIFF(S),
  W. ROPER ELROD                                                                                 ,
                                                           [Name(s) of Attorney(s)]

  WHOSE ADDRESS(ES) IS/ARE: 3595 GRANDVIEW PKWY, SUITE #350, BIRMINGHAM, AL 35243                                                              .
                                                                        [Address(es) of Plaintiff(s) or Attorney(s)]
  THE ANSWER MUST BE MAILED OR DELIVERED WITHIN 30 DAYS AFTER THIS SUMMONS AND COMPLAINT OR
  OTHER DOCUMENT WERE SERVED ON YOU OR A JUDGMENT BY DEFAULT MAY BE RENDERED AGAINST YOU FOR
  THE MONEY OR OTHER THINGS DEMANDED IN THE COMPLAINT OR OTHER DOCUMENT.
              TO ANY SHERIFF OR ANY PERSON AUTHORIZED BY THE ALABAMA RULES OF CIVIL
                                          PROCEDURE TO SERVE PROCESS:
     You are hereby commanded to serve this Summons and a copy of the Complaint or other document in
     this action upon the above-named Defendant.
     Service by certified mail of this Summons is initiated upon the written request of JANICE F. BETTS
     pursuant to the Alabama Rules of the Civil Procedure.                                         [Name(s)]

           2/8/2019 4:18:46 PM                              /s/ KIM MCCARSON                 By:
                      (Date)                                              (Signature of Clerk)                                    (Name)

     Certified Mail is hereby requested.                          /s/ W. ROPER ELROD
                                                                  (Plaintiff's/Attorney's Signature)


                                                     RETURN ON SERVICE
     Return receipt of certified mail received in this office on                                                                           .
                                                                                                           (Date)
     I certify that I personally delivered a copy of this Summons and Complaint or other document to
                                                                  in                                                                   County,
                      (Name of Person Served)                                                    (Name of County)

  Alabama on                                                .
                                    (Date)
                                                                                                       (Address of Server)

  (Type of Process Server)                       (Server's Signature)


                                                 (Server's Printed Name)                               (Phone Number of Server)
                          DOCUMENT 5
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 27 of 29
                          DOCUMENT 5
Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 28 of 29
          Case 1:19-cv-00384-ACA Document 1-1 Filed 03/04/19 Page 29 of 29


                                    AlaFile E-Notice




                                                                         11-CV-2019-900100.00
                                                                     Judge: BRIAN P HOWELL
To: ELROD WILLIAM ROPER
    wrelrod27@gmail.com




                          NOTICE OF SERVICE
                 IN THE CIRCUIT COURT OF CALHOUN COUNTY, ALABAMA

                           JANICE F. BETTS V. O'CHARLEY'S, LLC
                                  11-CV-2019-900100.00

                          The following matter was served on 2/13/2019

                                    D001 O'CHARLEY'S, LLC
                                       Corresponding To
                                       CERTIFIED MAIL




                                                                         KIM MCCARSON
                                                                   CIRCUIT COURT CLERK
                                                               CALHOUN COUNTY, ALABAMA
                                                                    25 WEST 11TH STREET
                                                                      ANNISTON, AL, 36201

                                                                               256-231-1750
                                                                   Kim.McCarson@alacourt.gov
